Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	The application has been amended as follows: 
The following changes to the drawings have been approved by the examiner. 
The dynamically deformable substrate has been labeled as “Dynamically Deformable Substrate”; the patterned isolated gap surface plasmon (GSP) resonators has been labeled as “Patterned (GSP) Resonators”; the patterned optically thin metal layer has been labeled as “Thin Metal Layer”; the patterned optically thick metal layer has been labeled as “Thick Metal Layer”; and the patterned insulator layer has been labeled as Insulator Layer”.
In order to avoid abandonment of the application, applicant must make the above mentioned  drawing changes.
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a mechanically tunable reflective metamirror optical device configured for a targeted design optical wavelength comprising a dynamically deformable substrate; and a sub-wavelength periodic arrangement of patterned isolated gap surface plasmon (GSP) resonators positioned in or on the dynamically deformable substrate, wherein the patterned isolated GSP resonators are movable relative to each other and comprise a patterned optically thin metal layer for the design wavelength, a patterned optically thick metal layer for the design wavelength, and a patterned insulator layer between the patterned optically thin and optically thick metal layers.as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
June 04, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872